IN THE SUPREME COURT OF TEXAS

                                 No. 04-0245

                  IN RE  LUMBERMENS MUTUAL CASUALTY COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary injunction, being  treated  as  a
motion to stay, filed March 16, 2004, is  granted  in  part  and  denied  in
part.  All proceedings in Cause No.  06-03-00077-CV,  styled  Cudd  Pressure
Control, Inc. v. Sonat Exploration Company, in the Sixth  Court  of  Appeals
are stayed pending further order of this Court.  All other relief  requested
is denied.

            Done at the City of Austin, this March 29, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk